IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41010
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JESUS FERNANDO CASTANOS-FLORES,
also known as Fernando Chavez Gomez,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. M-97-CR-42-1
                       --------------------

                         November 4, 1999

Before KING, Chief Judge, and DAVIS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     The appellant, Jesus Fernando Castanos-Flores, pleaded

guilty to conspiracy to possess with intent to distribute more

than five kilograms of cocaine, in violation of 21 U.S.C. §§ 846,

841(a)(1), and 841 (b)(1)(A).    He was sentenced 180 months’

imprisonment, five years of supervised release, a $25,000 fine,

and a $100 special assessment.

     On appeal, Castanos argues that: 1) the district court erred


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
in determining the number of participants in the conspiracy

because it relied upon information that Castanos provided during

cooperation debriefings, in violation of U.S.S.G. § 1B1.8; 2)

there was insufficient evidence to conclude that Castanos was a

“manager or supervisor” of the conspiracy; 3) Castanos was

entitled to the two-level safety valve reduction pursuant to

U.S.S.G. § 2D1.1(b)(6); and 4) the district court erred in

failing to order the Government to comply with its promise to

remain silent on the issue of Castanos’ role in the conspiracy.

     We have reviewed the record and the briefs submitted by the

parties and find no error in the district court’s findings of

fact or its application of the Sentencing Guidelines.   See United

States v. Alford, 142 F.3d 825, 831 (5th Cir. 1998); United

States v. Parker, 133 F.3d 322, 329 (5th Cir.), cert. denied, 118

S. Ct. 1851 (1998); United States v. Edwards, 65 F.3d 430, 432

(5th Cir. 1995).   Furthermore, we find that the district court

did not plainly err in failing to order the Government to remain

silent on the issue of Castanos’ role in the conspiracy.     See

United States v. Cerverizzo, 74 F.3d 629, 631 (5th Cir. 1996).

     AFFIRMED.




                                 2